DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.

Response to Amendment
With respect to Applicant’s amendment of claims 1-12 and 20 with regards to the rejections under 35 U.S.C. 101, rejections with respect to the same have been withdrawn.

Response to Arguments
Applicant’s arguments, see Pages 11-22 of the Remarks filed January 25, 2022, with respect to Claims 1-5 and 7-20 have been fully considered and are persuasive.  The rejections of Claims 1-5 and 7-20 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Erin Engelhardt (Reg. # 74,956) on February 10, 2022.

The application has been amended as follows: 
1. (Currently Amended) A method for automation of task identification for a software asset, the method comprising:
in a processor, on an ongoing basis, extracting context data from a dynamic context repository of the software asset by scanning the context repository for context data using one or more of a data scraping tool and natural language processing, the context data comprising technical and operational properties, running environment, and execution environment of the software asset and a description in natural language of the desired features and components of the software asset;
in a processor, performing a meta analysis on the extracted context data to generate a context profile for the software asset, the context profile comprising system source and file structure data and a set of dependencies in use by the software asset;
matching the extracted context data in the context profile to relevant task requirements in a knowledge database comprising a plurality of task requirements accessible with a retrieval tool by matching the context profile and extracted context 
selecting the task requirements specific to the software asset based on the extracted context data;
generating a prioritized task list comprising the matched task requirements for the software asset based on a security risk of each of the selected task requirements; and
updating the prioritized task list throughout the software lifecycle when updates are made to the dynamic context repository or knowledge database that are relevant to the software asset and pushing the updates to the prioritized task list for ongoing software asset
management, wherein tasks that are identified as susceptible to security risk are automatically escalated on the task list; and
presenting the prioritized task list on a user interface.

13. (Currently Amended) A system for automation of task identification in a software asset lifecycle comprising:
a context repository comprising context data for the software asset, the context data comprising a set of attributes describing a behaviour and state of the software asset and specific to the technical and operational properties, features, and conditions 
a context extraction engine in a processor comprising computer readable instructions stored on a memory device for extracting the context data from the context repository by scanning the context repository for context data and extracting the context data using one or more of a data scraping tool using at least one of natural language processing and code scanning, the context data comprising data that contributes to technical and operational properties, running environment, and execution environment of the software asset and a description in natural language of the desired features and components of the software asset, and
transforming the context data into machine useable information for the software asset;
a knowledge database comprising a plurality of task requirements comprising task guidelines and actionable guidance to orchestrate software development accessible with a retrieval tool;
a selection module for selecting task requirements from the knowledge database relevant to the software asset by matching the extracted context data to relevant task requirements based on the context data specific to the software asset; and
a prioritization engine, in a processor comprising computer-readable instructions in the memory, for prioritizing the selected task requirements from the knowledge database based on one or more of a task orchestration and risk of each of the selected task requirements and creating a prioritized task list, wherein tasks that are identified as susceptible to risk are automatically escalated on the prioritized task list.

19. (Currently Amended) A method for orchestrating a set of automated and manual tasks in a software development lifecycle for a software asset, the method comprising:
extracting context data from a dynamic context repository by scanning the context repository for context data and extracting the context data using one or more of a data scraping tool and natural language processing, the context data relevant to the software asset and comprising a description in natural language of the desired features and components of the software asset;
performing a meta analysis on the extracted context data to provide software asset system source and file structure data on the software asset and extract embedded natural language from the context data;
generating a context profile comprising the context data and a set of dependencies in use by the software asset;
matching extracted context data to relevant task requirements in a knowledge database comprising a plurality of task requirements accessible with a retrieval tool by matching the context profile and extracted context data with corresponding tagged requirements in the knowledge database to select task requirements for the software asset based on the extracted context data;
generating a prioritized task list comprising the selected task requirements for the software asset;
assigning each task requirement in the prioritized task list as a machine addressable task or a task requiring human intervention;

directing tasks requiring human intervention to a developer task list; and
updating the prioritized task list throughout the software lifecycle when updates are made to the dynamic context repository or knowledge database that are relevant to the software asset.

20. (Currently Amended) A computerized system for automation of task identification for a software asset from context data of the software asset, the system comprising:
a computer system comprising at least one processor, at least one memory device, and
at least one network communication device; and
a context extraction engine stored in the at least one memory device comprising computer readable instructions, that when executed by the at least one processor cause the at least one processor to;
on an ongoing basis, extract context data from at least one dynamic context repository of the software asset by scanning the context repository for context data using one or more of a data scraping tool and natural language processing, the context data relevant to the software asset and comprising data that contributes to technical and operational properties, running environment, and execution environment of the software asset and a description in natural language of the desired features and components of the software asset;

match the extracted context data in the context profile to relevant tasks in a knowledge database to select relevant tasks for the software asset by matching the context profile and extracted context data with corresponding tagged requirements in the knowledge database, each task requirement comprising task guidelines and actionable guidance to orchestrate software development and one or more tags delineating its relevance to a particular software context;
select the task requirements specific to the software asset based on the context profile;
generate a prioritized task list comprising the selected tasks for the software asset, the prioritizing based on a risk of each of the selected task requirements; and
update the prioritized task list throughout the software lifecycle when updates are made to the dynamic context repository or knowledge database that are relevant to the software asset and push the updates to the prioritized task list for ongoing software
asset management, wherein tasks that are identified as susceptible to risk are automatically escalated on the task list; and
present the prioritized task list on a user interface.

With regard to the claims not specifically recited above, the status and content of these claims remains unchanged from the most recently filed set of claims dated 

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method and system for automating task identification for a software asset.  More specifically, the exemplary method comprises extracting context data on an ongoing basis from a dynamic context repository of a software asset by scanning the context repository for context data using one or more of a data scraping tool and natural language processing, the context data comprising technical and operational properties, running environment, and execution environment of the software asset and a description in natural language of the desired features and components of the software asset; performing a meta-analysis on the extracted context data to generate a context profile comprising system source and file structure data and a set of dependencies in use by the software asset; matching the extracted context data to relevant task requirements in a knowledge database by matching the context profile and extracted context data with corresponding tagged requirements in the knowledge database, each task requirement comprising task guidelines and actionable guidance to orchestrate software development and one or more tags delineating its relevance to a particular software context; selecting the task requirements specific to the software asset based on the extracted context data; generating a prioritized task list comprising the matched .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194